IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-40053
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MANUEL MARTINEZ, also known
as Martin Garcia-Valdez, also
known as Jose Manuel Castro-
Valdez,

                                         Defendant-Appellant.
                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-99-CR-387-1
                       --------------------
                          August 3, 2000
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Manuel

Martinez has requested leave to withdraw and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).   Martinez

received a copy of counsel's motion and brief but has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue for appeal.   Accordingly, the

motion to withdraw is granted, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.    See 5th

Cir. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.